Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                        No. 04-13-00033-CV

                        HOUSEHOLD FINANCE CORPORATION III,
                                     Appellant

                                                  v.

                            DTND SIERRA INVESTMENTS, LLC,
                                       Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-08367
                       The Honorable Antonia Arteaga, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
in favor of DTND Sierra Investments, LLC on liability is AFFIRMED. However, the portion of
the trial court’s judgment awarding damages and attorney’s fees to DTND Sierra Investments,
LLC is reversed and the matter is remanded to the trial court for a new trial on the issue of damages
and attorney’s fees only.

       It is ORDERED that each party bear its own costs of this appeal.

       SIGNED November 6, 2013.


                                                   _____________________________
                                                   Marialyn Barnard, Justice